Citation Nr: 0023072	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for heart disease 
secondary to nicotine dependence.

3.  Entitlement to service connection for heart disease 
secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1954 
and from October 1954 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
nicotine dependence is not plausible.

2.  The claim of entitlement to service connection for heart 
disease secondary to nicotine dependence is not plausible.

3.  The claim of entitlement to service connection for heart 
disease secondary to tobacco use is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for heart 
disease secondary to nicotine dependence is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for heart 
disease secondary to tobacco use is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or a medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In order for a claim for service connection to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a 
veteran served continuously for ninety (90) days or more 
during a period of war or peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  
(1)  Whether nicotine dependence may be considered a disease 
for purpose of the laws governing veterans benefits, 
(2) whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 
62 Fed. Reg. 37,954 (1997).  In a May 1997 Memorandum, the 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed "Internal Revenue Service Restructuring and Reform Act 
of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran in the present case filed his claim in 1997, the 
statutory change will not affect the disposition of this 
appeal.

A May 1998 response from the National Personnel Records 
Center (NPRC) reflects that the veteran's service medical 
records were presumed to have been destroyed in a fire.  The 
NPRC requested that Form 13055 be completed and returned.  
VA's duty to assist the veteran in developing facts pertinent 
to his claim is heightened in a case where service medical 
records are presumed destroyed, and the duty includes the 
obligation to search for alternate medical records.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  A June 1998 
response from the NPRC reflects that no Surgeon General 
Office records were found.  A May 1998 letter from the 
veteran reflects that he had no injury or illness in service 
and the Form 13055 submitted by the veteran does not reflect 
any treatment for illness or injury during service.  In light 
of the veteran's indication that he experienced no pertinent 
injury or illness for which he received treatment during 
service and the response from the NPRC that alternative 
records are not available, the Board concludes that, to the 
extent possible, searches for all service medical records 
have been accomplished.  Cuevas.

Private treatment records have been obtained.  In the 
veteran's December 1998 substantive appeal he indicated that 
he had a letter from his doctor.  A January 1999 letter to 
the veteran indicated that he should submit his additional 
evidence.  In May 1999 the veteran submitted a letter from 
his private physician, dated in November 1998, together with 
a waiver of review by the RO.  It appears that all relevant 
records that have been indicated to exist have been obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

During the veteran's personal hearing he indicated that he 
began smoking during active service in 1952 and that he 
stopped smoking in 1979.  Both the veteran's testimony and 
private treatment records reflect that the first evidence of 
the veteran's cardiovascular disability was a myocardial 
infarction the veteran experienced in 1980.  A July 1997 
private treatment record reflects clinical impressions that 
include atherosclerotic heart disease, status post coronary 
artery bypass surgery with right ventricular aneurysmectomy.

The November 1998 letter from the veteran's private physician 
reflects that the veteran had been his patient for a number 
of years for treatment of atherosclerotic heart disease with 
severe LV dysfunction complicated with ventricular 
tachycardia, status post defibrillator implant.  In response 
to the veteran's questions in the past the private physician 
felt that tobacco usage may have played an important integral 
part in causing his coronary artery disease process.  It was 
cited that the usage of tobacco products is one of the five 
main etiologic factors in the future development of 
atherosclerosis.  It was expressed that, certainly, if the 
veteran had avoided the usage of tobacco products via the 
inhalation route, this would have helped in deterring his 
current health condition.

In order for the veteran's claims of entitlement to service 
connection for nicotine dependence and for heart disease 
secondary to nicotine dependence and tobacco use to be well 
grounded he must submit medical evidence that he currently 
has these disabilities and that they are related to active 
service.  The veteran has indicated that he began smoking 
during active service and he is competent to report this 
detail.  However, while his statements and testimony are 
presumed credible for purposes of this determination, he is 
not qualified, as a lay person, to establish a medical 
diagnosis or medical etiology merely by his own assertion, as 
such matters require medical expertise.  See Grottveit and 
Espiritu.  During his testimony the veteran indicated that 
quite a few doctors had informed him that smoking was bad for 
his health and some had indicated that smoking caused his 
cardiovascular condition.  In this regard, a layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The November 1998 
letter from the private physician indicates that tobacco 
usage may have played a part in causing coronary artery 
disease.  The use of "may" implies "may or may not" and is 
too speculative to establish a plausible claim.  Obert v. 
Brown, 5 Vet. App. 30 (1993).  There is no competent medical 
evidence that reflects that the veteran currently has 
nicotine dependence or that either tobacco use or nicotine 
dependence are etiologically related to his active service.  
Further, while the competent medical evidence reflects that 
the veteran currently has cardiovascular disease, there is no 
competent medical evidence that shows that it existed during 
his active service or within one year following discharge, or 
that it is related to his active service in any way.  The 
Board, therefore, concludes that without the requisite 
competent medical evidence indicating that either the veteran 
currently has the disability or that currently manifested 
disability is related to active service, his claims for 
service connection are not well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for claims for disability compensation for the above 
discussed disabilities.  Robinette.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for nicotine dependence is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for heart disease secondary to nicotine 
dependence is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for heart disease secondary to tobacco use 
is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

